Adams, J.:
All the material allegations of the complaint were virtually admitted by the answer of the defendant Wells, save the one relating to the interests of the two brothers in the boat Shiloh.
Upon the assumption that no error was committed by the learned referee in the admission of evidence at the trial, he was clearly justified in his finding of fact that the defendant Wells had parted with his interest in the boat in question, and that the plaintiff was the 'owner of an undivided one-lialf interest therein. Indeed, the evidence preponderates so clearly in favor of the plaintiff’s contention that it is difficult to see how any other conclusion could have been reached. The only questions, therefore, which seem to require serious consideration are those which are presented by the exceptions in the case. These exceptions are six in number, but they really present but two distinct propositions.
It appears that, when the negotiations for the transfer by the plaintiff to his brother, of his interest in the business of S. 0. Wells & Co. were initiated, a written memorandum, stating in a general way the consideration for such transfer, was drawn up and signed by the parties, which reads as follows:
“ Lb Eoy, 1ST. Y., Oot. 1st, 1892.
“I hereby agree to pay Gr. H. Wells for his one-third interest in the business of S. G. Wells & Go., note for fourteen thousand dollars, payable one year from Aug. 1st, 1892, & my half interest in homestead farm & surrender a note I hold of his of $1Y57.94.
“S. 0. WELLS.
“ G-. H. WELLS.”
*425Subsequently, and upon the 14th day of October, 1892, a somewhat more formal bill of sale was drawn up which was executed by the plaintiff, and which stated with more particularity the details of the transfer ; and in this latter instrument the consideration specified was the sum of $20,000. ’Upon the cross-examination of the plaintiff the memorandum first referred to was offered in evidence by the defendant’s counsel, to which offer the plaintiff's counsel objected upon the ground that it was incompetent, irrelevant and immaterial. The objection was sustained by the referee, to which ruling the defendant’s counsel duly excepted. Subsequently, and when the defendant had the case, he again offered this paper in evidence and it ivas received by the referee, who stated that he received it, not as proof of what the true consideration for the transfer of the plaintiff’s interest in the business was, but for the purpose of showing what the consideration was made up of; and to this ruling and statement of the referee no exception was taken by the defendant.
It will be observed in reference to this memorandum that it does not purport to represent anything more than the amount which the defendant Wells agreed to pay his brother for his interest in the business. It was a mere preliminary and informal memorandum, which was subsequently merged in the more formal agreement of October fourteenth. It was, therefore, only competent as it bore upon the question of consideration, and for that purpose the defendant had whatever benefit he could derive from it as an item of evidence in the case, and consequently his exception to the earlier ruling of the referee seems to be deprived of any force.
The plaintiff, while upon the stand, was permitted to state, over the objection of the defendant’s counsel, a conversation which he claims took place between him and his brother at the time the bill of sale was executed, and in the course of which he testified that his brother said that he transferred his interest in the boat Shiloh •as part consideration for the transfer by the plaintiff to him of his interest in the “ Shiloh ” remedy business. Defendant’s counsel insisted that this evidence tended to vary the terms of a written, instrument, and that, therefore, it was incompetent for any purpose, and his exception to its admission raises the only question which remains for our consideration.
*426The bill of sale does not attempt to specify in what manner the consideration of $20,000, therein mentioned, was made up, further than to refer to it as “lawful money of the United States;” but the plaintiff was permitted to testify that this sum was made up of two notes of $5,000 each; one of $4,000 or $4,500; the transfer of the undivided interest in the"Vermont farm, the consideration for which, as mentioned in the deed, was the sum of $3,000; the surrender of the plaintiff’s notes of $1,757.94, and the interest of the defendant Wells in the boat Shiloh.
We think no error was committed by the learned referee in permitting the plaintiff to testify as to the actual consideration entering into this agreement of October fourteenth, inasmuch as it is a well-settled rule of construction that the true consideration entering into a contract is always open to explanation and variation by parol evidence. (M' Crea v. Purmort, 16 Wend. 460; Adams v. Hull, 2 Den. 306 ; Wheeler v. Billings, 38 N. Y. 263; Arnot v. Erie Ry. Co., 67 id. 315; Miller v. McKenzie, 95 id. 575.) But this rule is, of course, subject to the limitation that the variation or contradiction shall not be permitted to invalidate the instrument itself (Fuller v. Artman, 69 Hun, 546); and the reason for the rule is quite apparent, for, as it is well known, the consideration expressed in conveyances and in other similar instruments is frequently an arbitrary one, which does not actually represent the intention in that respect of the parties executing them; and it so happens that this very case furnishes an illustration of this fact, for upon the examination of the defendant Wells he claimed that the consideration of $20,000, mentioned in the bill of sale, was merely a nominal one, and then added: “ It didn’t make any difference whether we called it twenty thousand dollars or some other sum.”
It will be seen, therefore, that this case, like very many others of like character, is one where the true consideration was not intended to be expressed by the parties to the bill of sale at the time it was executed, and is consequently within the principle referred to. It is one in which evidence dehors the contract was permissible, without doing violence to the rule which counsel evidently had in mind, that parol evidence is not competent to vary a written instrument. In other words, this bill of sale, in so far as it purported to state the consideration therefor, was in reality nothing more than a receipt, *427and that such an instrument is always open to explanation and contradiction is a proposition of law which has been recognized and adopted by the courts of this State since the early part of the present century. (Monell v. Lawrence, 12 Johns. 521.)
Failing then to discover any reversible error in the rulings of the referee, we think the judgment appealed from should be affirmed.
All concurred.
Judgment and order affirmed, with costs.